Appellant and appellee as husband and wife were divorced in July 1923, one child, Floyd Rogers, having been the product of said union. In the divorce proceedings the custody of said child was awarded to the mother. In June 1924 on petition of the appellee the chancellor ordered appellant to pay $20.00 per month for the support and maintenance of said child. In July, 1927, the chancellor entered his decree requiring appellant among other things to pay $30.00 per month for the support and maintenance of said child. Appeal is taken from that decree.
We have examined the record and do not think it supports the finding of the chancellor on the question of support and maintenance for Floyd Rogers. It is therefore reversed as to this but is affirmed in all other respects.
Affirmed in part and reversed in part.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment. *Page 507